Citation Nr: 1750365	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-24 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to July 1986 and from December 2004 to January 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2017, the Board remanded these matters for additional development
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary.  In the May 2017 remand, the Board directed the RO to obtain a new examination and opinion, as well as conduct additional development.  An examination has not yet been provided and the additional development has not been completed.  The Board is obligated by law to ensure that the AOJ complies with its directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As discussed in the Board's May 2017 remand, the VA examination provided in February 2016 is inadequate, at least in part.  The February 2016 VA examiner wrote that there was no current diagnosis of the Veteran's hips or ankles; however, he went on to write that there were degenerative changes in the Veteran's hip and a possible previous traumatic injury in the Veteran's ankles.  These contradictions rendered the VA examination, in part, inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records from the Chillicothe VA Medical Center and all associated outpatient facilities and clinics from February 2016 to present should be obtained and associated with the claims file. 

2.  After the above development is accomplished, schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to determine the etiology of the Veteran's right hip degenerative changes along with post traumatic changes; and bilateral ankle sprain with post traumatic changes or any other diagnosed conditions related to the right hip or bilateral ankles that are identified at the examination(s). 

The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  The examiner(s) should review the service treatment records, any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his right hip problems and bilateral ankle problems.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

After considering the pertinent information in the record in its entirety, the examiner is asked to provide individual opinions as to the following:

(a) Whether it is at least as likely as not (i.e. 50 percent for greater) that any identified right hip condition(s), to include right hip degenerative changes, along with post traumatic changes, were incurred or aggravated by his active duty; 

(b) Whether it is at least as likely as not (i.e. 50 percent for greater) that any identified bilateral ankle condition(s), to include bilateral ankle sprain with post traumatic changes, were incurred or aggravated by his active duty; 

In providing an opinion the VA examiner(s) should comment on a June 1990 Line of Duty (LOD) report which documents an injury to the Veteran's legs and ankles.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained. 

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




